DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 17109111, attorney docket 102351-1709-01727/US10910. Application is assigned an effective filing date of 09/28/2017. The present application, filed 12/01/2020 is a continuation of 16109272, filed 08/22/2018, now U.S. Patent #10854550; 16109272 claims priority from Provisional Application 62564939, filed 09/28/2017. Applicant is Advanced Semiconductor Engineering, INC.  Applicant’s election without traverse of Invention I, claims 1-15 in the reply filed on 7/11/2022 is acknowledged. Claims 16-20 have been canceled and claims 21-25 have been added. Claims 1-15 and 21-25 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated  by Kim et al. (U.S. 2011/0273855).

As for claim 1,
Kim teaches in figures 1 and 4 a substrate, comprising: 
a first dielectric layer (at 106, hatched portion above conductor 120 it is inherent that it is a dielectric because the via does not have an insulating liner)), having a first surface and a second surface opposite to the first surface;  
and a first conductive via (114) extending between the first surface and the second surface, the first conductive via comprising a cross-sectional pattern (shown in figure 3): 
wherein the cross-sectional pattern comprises at least two geometric centers corresponding to at least two geometric patterns (402 and 404 are overlapping circles [0026]), respectively, and 
wherein the cross-sectional pattern of the first conductive via has a first length in a first direction and a second length in a second direction perpendicular to the first direction, the first length and the second length pass through a center of the cross-sectional pattern of the first conductive via, and the first length is different from the second length (the horizontal length is the diameter of the dashed circle, the vertical is less than that diameter.)

As for claim 2, 
Kim teaches the substrate of Claim 1, wherein the first length in the first direction is substantially a mirror symmetric line of the cross-sectional pattern.(the pattern in horizontally symmetric through the center).

As for claim 5,
Kim teaches substrate of Claim 1, further comprising a second conductive via (124) electrically connected to the first conductive via through a patterned conductive layer 120) on the second surface.

As for claim 9,
Kim teaches the substrate of Claim 1, and Kim teaches that the cross-sectional pattern is a bottom pattern of first conductive via (the pattern extends from top to bottom.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Katsube (U.S. 2015/0096791).

As for claim 3, 
Kim teaches the substrate of Claim 1, but does not teach that the first conductive via comprising a top pattern at the second surface and a bottom pattern, and the bottom pattern is smaller than the top pattern. 
However, Katsube teaches in figure 3, a first conductive via  (4a) comprising a top pattern at the second surface and a bottom pattern, and the bottom pattern is smaller than the top pattern. (The pattern tapers to the bottom surface Katsube [0040].)
 It would have been obvious to one skilled in the art at the effective filing date of this application to use the tapered vias of Katsube in the device of Kim because “an area for connection to the component mounted to the surface of the ceramic multilayer substrate can be increased in comparison with that in the above-described ceramic multilayer substrate of the related art, sufficient strength in connection to the component can be ensured” Katsube  [0017]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 4,
Kim teaches the substrate of Claim 1, but does not teach that the first conductive via comprises a tapered shape.
However, Katsube teaches a first conductive  (4a) via comprises a tapered shape. Katsube [0040].
It would have been obvious to one skilled in the art at the effective filing date of this application to use the tapered vias of Katsube in the device of Kim because “an area for connection to the component mounted to the surface of the ceramic multilayer substrate can be increased in comparison with that in the above-described ceramic multilayer substrate of the related art, sufficient strength in connection to the component can be ensured” Katsube  [0017]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 6,
Kim teaches the substrate of Claim 5, further comprising a second dielectric layer having (between 120 and 112) a first surface and a second surface opposite to the first surface and disposed on the second surface of the first dielectric layer, but does not teach that the second conductive via extending between the first surface and the second surface of the second dielectric layer.
However, Katsube teaches in figure 5 a second conductive via (103 in the second layer) extending between the first surface and the second surface of the second dielectric layer (101b)
It would have been obvious to one skilled in the art at the effective filing date of this application route the vias through a second layer as taught by Katsube because it allows for a multi-level electrical routing that can include many signals that cross in the horizontal directions without shorting.  One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 7,
Kim in view of Katsube makes obvious the substrate of Claim 6, and in the combination, Katsube teaches that the second conductive via is free from overlapping with the first conductive via (fig 5).

As for claim 8,
Kim in view of Katsube makes obvious the substrate of Claim 6, and Katsube teaches in a separate embodiment of figure 3, that the second conductive via (4d) overlaps with the first conductive via (4c).
It would have been obvious to one skilled in the art at the effective filing date of this application to overlap the vias to create a denser device. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 10, 11, 13-15, 21-5-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Cranmer (U.S. 2006/0099801).

As for claim 10. 
Kim teaches in figures 1 and 4 a substrate, comprising: 
a dielectric layer, having a first surface and a second surface opposite to the first surface (hatched region shown below 106, inherent that it is a dielectric because the via does not have an insulating liner); 
and a first conductive via (114) extending between the first surface and the second surface of the dielectric layer, the first conductive via comprising a cross-sectional pattern: wherein 
the cross-sectional pattern comprises at least two geometric centers corresponding to at least two geometric patterns, respectively; 
but does not teach that a longest distance between the at least two geometric centers is greater than 2 times of a distance between one geometric center of one geometric pattern and an edge of said geometric pattern 
However, Cranmer teaches in figure 9A/9B a via wherein a longest distance between the at least two geometric centers (between the adjacent horizontal circles)  is greater than 2 times of a distance between one geometric center of one geometric pattern and an edge of said geometric pattern (because the circles are not overlapping, the distance between the centers must be greater than twice the radius, and the distance from the geometric center of each circle to the edge equals the radius.
It would have been obvious to one skilled in the art at the effective filing date of this application to use the pattern of Cranmer in the via of Kim because it allows a greater size via using the same size circle, allowing for greater current.  In addition the pattern of Cranmer creates an oblong via that allows the y direction to be minimized. One skilled in the art would have combined these elements with a reasonable expectation of success.
 
As for claim 11,
Kim in view of Cranmer makes obvious the substrate of Claim 10, and in the combination, Cranmer teaches that  the longest distance between the at least two geometric centers and the distance between one geometric center of one geometric pattern and an edge of said geometric pattern are in a same direction. (both are in the horizontal direction of the figure through the centers.)

As for claim 13,
Kim in view of Cranmer makes obvious the substrate of Claim 10,  and in the combination, Cranmer teaches that the at least two geometric patterns comprise four substantially circular shapes, and the at least two geometric centers correspond to four centers of curvatures of the four substantially circular shapes. (Cranmer teaches 6 circles in figure 9A).

As for claim 14,
Kim in view of Cranmer makes obvious the substrate of Claim 10, wherein the at least two geometric patterns comprise four elliptical shapes, and the at least two geometric centers correspond to four centers of curvatures of the four elliptical shapes.(Cranmer teaches circles, which are ellipses with equal major and minor axes. In the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace a circle with a non-circular ellipse., since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See Hisada et al. U.S. 2014/0041923), paragraph [0199], which teaches that the shape of the via may a variety of shapes, see also Murai et al (U.S. 2009/0294951), paragraph [0051], which teaches a variety of via shapes.

As for claim 15,
Kim in view of Cranmer makes obvious the substrate of Claim 10, and in the combination, Cranmer teaches that the cross-sectional pattern is on a bottom pattern of first conductive via (the sidewalls are vertical, so the hole shape is vertically consistent.

As for claim 21
Kim teaches the substrate of Claim 1, and but does not teach that the at least two geometric patterns comprise a plurality of substantial circles arranged in an m by n matrix, wherein m and n are equal to or greater than 2.
However, Cranmer teaches in figure 9a, a via that comprises an m x n matrix of circles. 
It would have been obvious to one skilled in the art at the effective filing date of this application to use the pattern of Cranmer in the via of Kim because it allows a greater size via using the same size circle, allowing for greater current.  In addition the pattern of Cranmer creates an oblong via that allows the y direction to be minimized. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 22,
Kim in view of Cranmer makes obvious the substrate of Claim 21,and in the combination Kim teaches that the plurality of substantial circles (114 in figure 1),  are disposed away from a projection of a semiconductor die, (104) wherein the semiconductor die is over the first surface of the first dielectric layer.

As for claim 23,
Kim in view of Cranmer makes obvious the substrate of Claim 10, and in combination, Cranmer teaches that the at least two geometric patterns comprise a plurality of substantial circles arranged in an m by n matrix, wherein m and n are equal to or greater than 2 (a 3x2 matrix).

As for claim 24,
Kim in view of Cranmer makes obvious the substrate of Claim 23, and in the suggested combination, Kim teaches in figure 1 that the plurality of substantial circles (114) are disposed away from a projection of a semiconductor die (104), wherein the semiconductor die is over the first surface of the first dielectric layer.

As for claim 25
Kim in view of Cranmer makes obvious the substrate of Claim 10, and in the combination, Kim teaches a passive device (104 may be a resistor, [0019]) disposed over the first surface of the first dielectric layer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Cranmer in further view of Katsube.

As for claim 12,
Kim in view of Cranmer makes obvious the substrate of Claim 10, but the combination does not teach that the first conductive via comprising a top pattern at the second surface and a bottom pattern, and the bottom pattern is smaller than the top pattern.
However, Katsube teaches in figure 3, a first conductive via  (4a) comprising a top pattern at the second surface and a bottom pattern, and the bottom pattern is smaller than the top pattern. (The pattern tapers to the bottom surface Katsube [0040].)
 It would have been obvious to one skilled in the art at the effective filing date of this application to use the tapered vias of Katsube in the device of Kim because “ an area for connection to the component mounted to the surface of the ceramic multilayer substrate can be increased in comparison with that in the above-described ceramic multilayer substrate of the related art, sufficient strength in connection to the component can be ensured” Katsube  [0017]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893